DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki (US 2019/0295863) in view of Sakata et al. (US 2021/0327737) in view of WO 2020/012669.

Regarding claim 1, Inagaki teaches a substrate processing apparatus, comprising: 
a substrate processing area, BA and BB, including a processing zone in which at least one liquid processing unit configured to perform a liquid processing on a substrate is provided and a substrate transfer zone in which a substrate transfer mechanism configured to transfer the substrate to the at least one liquid processing unit is provided, see figure 2; 
a substrate transfer area, 31, including a substrate transfer device configured to take out the substrate from a substrate accommodating container, C, held by a container holder and transfer the substrate to a position allowed to be accessed by the substrate transfer mechanism of the substrate processing area; 
a first atmosphere control system configured to control an atmosphere inside the processing zone of the substrate processing area, see figure 1; and 
a second atmosphere control system configured to control an atmosphere inside the substrate transfer zone of the substrate processing area, see figure 1,
wherein the first atmosphere control system includes a first gas supply and a first gas discharge unit, and when the liquid processing is performed in each of the at least one liquid processing unit, an atmosphere control gas is supplied to the at least one liquid processing unit by the first gas supply and an atmosphere inside the at least one liquid processing unit is discharged by the first gas discharge unit,
 the second atmosphere control system includes a circulation system having the substrate transfer zone of the substrate processing area and a circulation conduit connected to the substrate transfer zone, a second gas supply configured to supply an atmosphere control gas to the circulation system of the second atmosphere control system and a second gas discharge unit configured to discharge an atmosphere inside the circulation system of the second atmosphere control system, and the second atmosphere control system is configured to circulate an atmosphere adjustment gas within the circulation system of the second atmosphere control system, 
Inagaki does not specifically teach that when at least one of the at least one liquid processing unit is opened to the substrate transfer zone, the second atmosphere control system is configured such that an atmosphere inside the circulation system of the second atmosphere control system is discharged by the second gas discharge unit.  Sakata et al. teaches a substrate processing apparatus various atmosphere control systems that locally replace the atmosphere around a substrate being processed, see abstract.  It would have been obvious to one of ordinary skill in the art to include the localized control of the atmosphere systems, as taught by Sakata et al., in the system of Inagaki, to ensure that the substrate is always in a clean atmosphere.
Neither Inagaki nor Sakata et al. teach the claimed pressure difference between the transfer zone and liquid processing unit.  The WO ‘669 reference teaches a substrate processing apparatus including a transfer zone, and teaches the transfer zone has a higher pressure than other zones in order to prevent intrusion of contaminants from the outside.  It would have been obvious to one of ordinary skill in the art to set the pressure inside the transfer zone to be higher than a pressure inside the at least one liquid processing unit in order to prevent the transfer of contaminants, as taught by the WO ‘669 reference. 

Regarding claim 2, Inagaki does not teach a third atmosphere, but Sakata et al. does.  Sakata et al. teaches a third atmosphere control system configured to control an atmosphere inside the substrate transfer area, wherein the third atmosphere control system includes a circulation system including the substrate transfer area and a circulation conduit connected to the substrate transfer area, a third gas supply configured to supply an atmosphere control gas to the circulation system of the third atmosphere control system and a third gas discharge unit configured to discharge an atmosphere inside the circulation system of the third atmosphere control system, and the third atmosphere control system is configured such that an atmosphere adjustment gas is circulated within the circulation system of the third atmosphere control system, see abstract and paragraph 0045+.  It would have been obvious to one of ordinary skill in the art to combine the third atmosphere control system of Sakata et al. in order to ensure the substrates are in a clean atmosphere when being loaded into the processing system.
	Neither I
Regarding claim 3, Inagaki teaches at least one drying unit, 22a, is provided in the processing zone.

Regarding claim 4, Inagaki teaches when the substrate processed by the at least one liquid processing unit is carried out from the at least one liquid processing unit, the at least one liquid processing unit is configured to perform a processing of forming, on the substrate, a liquid film or a film which is not completely solidified and from which a solvent is allowed to be vaporized, and the drying unit is configured to dry the film, see paragraphs 0148 and 0152.

Regarding claim 5, Inagaki teaches when the substrate processed by the at least one liquid processing unit is carried out from the at least one liquid processing unit, the at least one liquid processing unit is configured to perform a processing of forming a liquid film of an organic solvent on the surface of the substrate, and the drying unit is configured as a supercritical drying unit configured to dry the substrate, on which the liquid film of the organic solvent is formed, by using a supercritical fluid as a processing fluid, see paragraphs 0148 through 0152.

Regarding claim 6, Inagaki noes not teach holding arm, as claimed.  Sakata teaches the substrate transfer mechanism provided in the substrate transfer zone of the substrate processing area includes a substrate holding arm configured to hold the substrate and a cover provided to surround the substrate held by the substrate holding arm, and the substrate transfer mechanism is equipped with an exhaust unit configured to discharge an atmosphere from a space surrounded by the cover, see figure 7.  It would have been obvious to one of ordinary skill in the art to combine the transfer mechanism of Sakata with the processing system of Inagaki in order to ensure the substrate remains within a clean atmosphere during transport.

Regarding claim 7, Inagaki teaches the substrate transfer mechanism is further equipped with a gas supply configured to supply an atmosphere adjustment gas to the space surrounded by the cover, see figure 7.

Regarding claim 8 and 18, Inagaki teaches when the liquid processing is not performed in each of the at least one liquid processing unit, the first atmosphere control system is configured such that the supply of the atmosphere control gas from the first gas supply to the at least one liquid processing unit is stopped, the controller, 5, controls the distribution of gas, and when processing is not performed, no gas is distributed.

Regarding claim 9 and 19, Inagaki teaches when the substrate transfer mechanism transfers the substrate on which a liquid film or a film which is not completely solidified and from which a solvent is allowed to be vaporized is formed, the second atmosphere control system is configured such that the atmosphere inside the circulation system of the second atmosphere control system is discharged by the second gas discharge unit, the transfer mechanism transfers a substrate between the liquid processing unit and drying unit through the transfer area, where the second atmosphere control system functions, see figure 2 and column 0148+.

Regarding claim 10, Inagaki teaches at least one drying unit is provided in the processing zone, see figure 2.

Regarding claim 11, Inagaki teaches the substrate processed by the at least one liquid processing unit is carried out from the at least one liquid processing unit, the at least one liquid processing unit is configured to perform a processing of forming, on the substrate, a liquid film or a film which is not completely solidified and from which a solvent is allowed to be vaporized, and the drying unit is configured to dry the film, see paragraphs 0148 and 0152.

Regarding claim 12, Inagaki teaches when the substrate processed by the at least one liquid processing unit is carried out from the at least one liquid processing unit, the at least one liquid processing unit is configured to perform a processing of forming a liquid film of an organic solvent on the surface of the substrate, and the drying unit is configured as a supercritical drying unit configured to dry the substrate, on which the liquid film of the organic solvent is formed, by using a supercritical fluid as a processing fluid, see paragraphs 0148 through 0152.

	Regarding claims 13-17 and 20, see rejection of claims 6 and 7 above.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In light of applicant’s amendment, examiner has applied new prior art which teaches the added feature of the claimed pressure difference between the transfer zone and the liquid processing unit.  As such, claims 1-20 remain rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLIN S JOERGER whose telephone number is (571)272-6938. The examiner can normally be reached M-F 7:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAITLIN S JOERGER/Primary Examiner, Art Unit 3652                                                                                                                                                                                                        



9 May 2022